Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10, 13-16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman et al. (US 2004/0236349).
Regarding claim 1, Gellman et al. disclose a uterine manipulator (Figures 1-3; capable of manipulation of the uterus via grasping the cervix - ¶[0071]), comprising: a clamp arrangement (20/4) having at least one first tip (4) and at least one second tip (any other member 4); and a colpotomy ring arrangement (16) including: a proximal end configured to be coupled to the clamp arrangement on or at the at least one first tip when the clamp arrangement is provided in an opened position (Figure 1), and a distal end including at least one first opening (larger opening separating openings 38 - Figure 7 (opening off which openings 38 extend)) formed by and between an inner surface of a curved ring configuration of the distal end extending along a first plane (plane flush with the distal face of 16), and (ii) at least one second opening (38) in an outer surface thereof that extends from an outermost edge of the distal end toward the proximal end extending along a second plane (e.g. plane coplanar with inner end-walls of openings 38) which is different from the first plane, the at least one second opening being provided for an insertion of the at least one second tip therethrough (Figure 3).
Gellman et al. fail to disclose whether or not the tips can enter the first opening when the clamp arrangement is moved into a closed position.  Gellman et al. disclose that the tips can be encircled by a snare (5 - Figure 1) which one skilled in the art would recognize as allowing the tips to be cinched into a smaller diameter than what the ring (16) would allow.
Gellman et al. also disclose in another embodiment that the snare can be used to cause the tips to bend inward, past parallel, in order to provide a more narrow clamping diameter (Figure 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed the snare (5) to cause bending of the tips past parallel, and at least partially into the first opening, so that a more narrow clamping diameter could be achieved than what the ring (16) would provide in order to better grasp a cervix having an unusually small diameter or that is otherwise more difficult to grasp.
Regarding claim 2, the clamp arrangement includes at least one of a uterine manipulator or a tenaculum (Title).  
Regarding claims 3 and 4, the at least one first tip includes a plurality of removable tips (6; ¶[0076]).  Gellman et al. fail to disclose that the removable tips can have different lengths as claimed.  However, Gellman et al. disclose that the tips (4) can have different lengths or the same length (¶[0074]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the removable tips (6) with different lengths so that the tips (4) could be made to have the same or different length to fit the needs of a procedure depending on which removable tip(s) is/are chosen.  
Regarding claim 5, the at least one first tip is removable (has a portion 6 that is removable; ¶[0076]) from the clamp arrangement, and wherein the at least one first tip has a middle section (from where the tips emerge from 20 to a distal end of members 6) extending between proximal and distal end sections of the at least one first tip, and wherein the middle section has a variable length (with the modification made above in regard to claims 3 and 4 providing variable length members 6).  
Regarding claim 6, the at least one first tip is coupled to the clamp arrangement using a key which locks the at least one first tip in place (¶[0076]; one of members 6 can be regarded as the first tip and the sleeve can be regarded as the key).  
Regarding claim 7, the at least one second tip includes a hook tip (6; Figure 1).  
Regarding claim 8, the at least one second tip is fixed to the clamp arrangement (without any disclosure of a releasable attachment the tips 4 would be understood by one skilled in the art as fixed to member 20).  
Regarding claim 9, the at least one second tip extends from a distal end portion thereof for a distance out of an outermost distal edge of the distal end of the colpotomy ring arrangement when the clamp arrangement is provided in the closed position (as shown in either Figures 16 or 17).  
Regarding claim 10, the at least one second tip does not extend out of the colpotomy ring arrangement when the clamp arrangement is provided in the closed position (as seen in Figure 17, the ring 16 could be extended so that either tip does not extend past it).  
Regarding claim 13, the colpotomy ring arrangement includes at least one of a ring shelf provided on the outer surface thereof or a groove provided on the outer surface thereof (another member 38 not identified as the second opening can be regarded as the groove).  
Regarding claim 14, the uterine manipulator is configured to be inserted into a vagina of a patient (¶[0006]).  
Regarding claim 15, a distance between a first end of the at least one first tip and a second end of the at least one second tip is variable (see above in regard to claims 3 and 4, the distance would vary depending on the length of the replaceable tip chosen; alternatively as the arms 4 separate or close, the radial distance between the tips would vary).  
Regarding claim 16, a distance between a first end of the at least one first tip and a second end of the at least one second tip is fixed (when the ring 16 is held stationary).  
Regarding claim 21, the colpotomy ring is configured to be coupled to the at least one first tip without being coupled to the at least one second tip when the clamp arrangement is in the opened position (for example if one of the arms 4 is moved radially inward relative to the second opening 38; or, if one of the tip ends 6 is removed and the ring is moved past where the tip end would be).
Regarding claim 22, the at least one second tip includes a hook first portion (6; Figure 1) and a second portion from which the hook first portion extends (¶[0076]), the hook first portion extends a particular distance beyond the distal end of the colpotomy ring arrangement when the clamp arrangement is provided in the closed position (Figure 17); and the at least one second opening is configured to have the second portion inserted therethrough after entering and passing the at least one first opening (after entering the first opening from the second opening, via cinching of member 5 as explained above in regard to claim 1, and then release back into the second opening).  
Regarding claim 23, in addition to the limitations already addressed above in regard to claim 1, Gellman et al. further disclose that the at least one second tip extends from a distal end portion thereof for a distance out of an outermost distal edge of the curved ring of the colpotomy ring arrangement and through the at least one first opening when the clamp arrangement is provided in the closed position (as shown in either Figures 16 or 17).  
Regarding claim 24, the at least one second opening (38) is provided between two opposing ends (proximal and distal faces of ring 16) of the curved ring configuration (Figure 7).  
Regarding claim 25, the opposing ends of the curved ring configuration has a distance therebetween that is unchangeable (the entire ring 16 solid structure not disclosed as having any features that would increase or decrease its thickness).  
Regarding claim 26, the curved ring configuration is configured to be immovable when the first and second tips are moved in a directions that is toward or away from one another (the tips could be moved as claimed via member 5 while the ring 16 is stationary).  
  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman et al. (US 2004/0236349) in view of Shifrin et al. (US 2006/0184197).
Regarding claim 11, Gellman et al. disclose a uterine manipulator, comprising: a clamp arrangement (20/4/6) having at least one first tip (6) and at least one second tip (another member 6); a colpotomy ring arrangement (16 or 5) coupled to the clamp arrangement on or at the at least one first tip (the ring 5 is on the tips - Figure 1; the ring 16 can be slid near to or onto the tips - Figure 17), and including at least one opening (openings 38; or, larger opening separating openings 38 - Figure 7 (opening off which openings 38 extend); or, opening defined by the loop 5) in an outer surface thereof for insertion of the at least one second tip therethrough when the clamp arrangement is in a closed position (for instance Figure 17 shows that the tips 6 could be inserted into the above openings of 16; or, the tips could be inserted into the loop 5 during attachment - ¶[0076]).
Gellman et al. fail to disclose a locking lug as claimed.  Gellman et al. disclose that the tips can be secured to the clamp arrangement using a variety of means (¶[0076]).
Shifrin et al. disclose a locking lug (unlabeled screws shown in Figure 13) inserted over tips (122/124) of a clamp arrangement in order to secure the tips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the locking lugs of Shifrin inserted over and through the tips of Gellman et al. in order to secure them to the clamp arrangement (arms 4) as a suitable securement means taught by the prior art and expressly suggested by Gellman et al.  With this modification to Gellman et al., the lugs would be provided on stems of the tips (as in Shifrin et al.) and would be at a distance from 5 or could be at a distance from 16 depending on its position. 
Regarding claim 12, when the ring (16) is slid near to the tips, the lugs would keep the ring coupled to the tips and thereby the clamp arrangement.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771